                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                  AT GREENEVILLE

 UNITED STATES OF AMERICA                      )
                                               )
        v.                                     )           No. 2:19-CR-29
                                               )           JUDGE CORKER
 JASON KINSER                                  )


                               SENTENCING MEMORANDUM

       The United States of America, by and through the United States Attorney for the Eastern

District of Tennessee, files this sentencing memorandum in compliance with the Court’s Order.

       On March 15, 2019, the defendant entered a guilty plea pursuant to a plea agreement

[Doc. 2] to one count of employment in the United States of known unauthorized aliens, in

violation of 8 U.S.C. § 1324a(a)(1)(A). As the offense is classified as a misdemeanor, a

Presentence Investigation Report has not been prepared. For the reasons set forth herein, it is the

position of the United States that the defendant should be sentenced to a term of 90 days

imprisonment.

       I.       Application of 18 U.S.C. § 3553(a) Factors

       The Nature and Circumstances of the Offense

       For 18 years the defendant worked at Southeastern Provision, a slaughterhouse and meat-

packing plant located in Bean Station, Tennessee. For the last 4 to 5 years, the defendant was a

mid-level manager and had the authority to hire employees. Through its investigation, federal

agents discovered that Southeastern Provision and the defendant engaged in a pattern of knowingly

hiring unauthorized aliens. At the direction of the owner, the defendant and at least one other

manager routinely hired employees to work on production lines. The defendant hired these

employees without requesting or verifying identification information or their right to work in the
United States. As the defendant knew, many of these employees were unauthorized aliens. The

defendant admitted to knowingly hiring at least 20 unauthorized aliens to work at Southeastern

Provision between 2013 and continuing until on or about April 5, 2018. In short, the defendant

knowingly engaged in criminal acts over an extended period of time and on multiple occasions.

       Defendant’s History and Characteristics

       The defendant has no other significant criminal history, a factor that weighs in his favor.

       To Reflect the Seriousness of the Offense and to Promote Respect for the Law

       On April 5, 2018, federal agents executed a search warrant at Southeastern Provision, and

arrested or detained approximately 97 illegal aliens, an action that garnered national headlines.

Violations of federal employment laws, including the offense to which the defendant pleaded

guilty, are serious offenses. By his actions, the defendant not only violated the law, but also

facilitated the violation of federal tax laws, resulting in a tax loss to the United States in excess of

$1,000,000, and a substantial loss to a private workers’ compensation insurance company. He

also hired these unauthorized aliens knowing that they would not be afforded the benefit of

workplace protections afforded to lawful employees, such as overtime compensation.

       The maximum punishment for knowingly hiring an unauthorized alien is not more than

six months of imprisonment, a fine of up to $3,000 per unauthorized alien, or both. In light of

the foregoing, the United States submits that a sentence of imprisonment of 90 days is

appropriate, together with whatever term of probation the Court deems appropriate. The United

States makes no recommendation regarding any applicable fines.

       Respectfully submitted this the 16th day of May, 2019:


                                               J. Douglas Overbey
                                               United States Attorney
                                      By:     /s/ Timothy C. Harker
                                              Timothy C. Harker, Bar # 458217
                                              Assistant United States Attorney
                                              220 West Depot Street, Suite 423
                                              Greeneville, TN 37743
                                              (423) 639-6759
                                              Timothy.Harker@usdoj.gov




                                  CERTIFICATE OF SERVICE

         I hereby certify that on May 16, 2019, the foregoing was filed electronically. Notice of
this filing was sent by operation of the court’s electronic filing system to all parties indicated on
the electronic filing receipt. Counsel not indicated on the court’s EFS will be served by regular
U.S. Mail, postage prepaid.


                                              By:     /s/ Timothy C. Harker
                                                      Timothy C. Harker
                                                      Assistant United States Attorney
